948 F.2d 1295
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Marion SUMMERS, aka Catherine H. Moore, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Joshua McCABE, Defendant-Appellant.
Nos. 91-2000, 91-2136.
United States Court of Appeals, Tenth Circuit.
Nov. 25, 1991.

Before McKAY, Chief Judge, LOGAN, Circuit Judge, and SAM1, District Judge.
ORDER AND JUDGMENT2
McKAY, Chief Judge.


1
This is a consolidated appeal from a judgment of the district court convicting Appellants Summers and McCabe for possession of marijuana.   Appellants claim the district court erred in denying their Motions to Suppress--Knock and Announce and Motions to Suppress Search Warrant.


2
After a thorough examination of the briefs and the record, we affirm the district court's disposition for substantially the reasons stated therein.


3
AFFIRMED.



1
 Honorable David Sam, United States District Judge for the District of Utah, sitting by designation


2
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3